[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY
This cause is an accelerated appeal.1 Defendant-appellant, Dale Stewart, appeals his sentence in the Butler County Court of Common Pleas for two counts of sexual battery. Appellant contends that the trial court failed to make the requisite findings to support imposing a greater than minimum sentence when he has not previously served a prison term.
The assignment of error is sustained. A trial court, when imposing a greater than minimum sentence on an offender who has not served a prior prison sentence, is required to specify on the record "that either or both of the two statutorily sanctioned reasons for exceeding the minimum term warranted the longer sentence." State v. Edmonson (1999),86 Ohio St.3d 324, 326; R.C. 2929.14(B). While one or more of the remarks made by the trial court might be argued to support a finding that the minimum sentence would demean the seriousness of appellant's conduct or that the public would not be adequately protected, the trial court did not specify either of these reasons listed in R.C. 2929.14(B) as supporting its deviation. Id. Accordingly, appellant's sentence is vacated and this matter is remanded to the trial court for resentencing.
Pursuant to App.R. 11.1(E), this entry shall not be relied upon as authority and will not be published in any form. A certified copy of this judgment entry shall constitute the mandate pursuant to App.R. 27.
Costs to be taxed in compliance with App.R. 24.
  _________________________________ William W. Young, Presiding Judge
James E. Walsh, Judge and Stephen W. Powell, Judge.
1 Pursuant to Loc.R. 6(A), we have sua sponte assigned this appeal to the accelerated calendar.